Hill, C. J.
1. Service of process on one partner, with a return of non est inventus as to the others, shall authorize a judgment against the firm binding all the firm assets and the individual property of the one served. Civil Code (1910), § 3167.
2. In a suit against a partnership, where service of process was made on a partner, who appeared and defended the suit for the firm, the court did not err in refusing to dismiss the petition on the ground that he was in fact not such partner. Taylor v. Felder, 3 Ga. App. 106 (59 S. E. 328).
3. The'evidence demanded the verdict as directed for the plaintiff.

Judgment affirmed.